705 N.W.2d 28 (2005)
474 Mich. 880-89
Ciaramitaro
v.
AAA Michigan.
No. 128963.
Supreme Court of Michigan.
October 19, 2005.
Application for Leave to Appeal.
SC: 128963, COA: 261904.
By order of July 15, 2005, the application for leave to appeal was held in abeyance pending the decision in Devillers v. Auto Club Ins. Ass'n (Docket No. 126899). On order of the Court, the opinion having been issued on July 29, 2005, 473 Mich. 562, 702 N.W.2d 539 (2005), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, WEAVER, and KELLY, JJ., would grant leave to appeal.